DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/23/2020; 10/06/2020 has/have been acknowledged and is/are being considered by the Examiner.
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  Claims 1 and 20 includes a reference character (960) in the claim.  None of the other claims contain reference characters.  It is suggested to remove the reference character to have uniform claims.  Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-17 and 20 in the reply filed on 1/6/2022 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kornet et al. (U.S. Pat. 8,457,739 hereinafter “Kornet”).
Regarding claim 1, Kornet discloses an implantable system for stimulating a heart including a human heart or an animal heart (e.g. see Fig. 1), the implantable system comprising: a processor (e.g. 68); an atrial stimulator (e.g. 86); a detector for detecting atrial tachycardia (e.g. 76), a memory (e.g. 62, 64) storing a computer-readable program prompting said processor to carry out the following steps when the computer-readable program is being executed on said processor (e.g. Col. 5, ll. 30-47): detecting by way of said detector whether the atrial tachycardia to be treated is present in the human heart or the animal heart (e.g. see 454; Fig. 6; Col. 2, ll. 57-67); applying atrial antitachycardia pacing by way of the atrial stimulator when the atrial tachycardia to be treated is present (e.g. see 456; Fig. 6); and carrying out an atrial post-treatment stimulation after the atrial antitachycardia pacing has been applied (e.g. 468), the atrial post-treatment stimulation being configured to be within a range of 1 minute up to 7 days (e.g. Col. 8, ll. 24-30).
Regarding claim 2, Kornet further discloses wherein the computer-readable program prompts said processor, after the atrial antitachycardia pacing has been applied, to initially check by way of said detector whether the atrial tachycardia has been terminated, and to carry out the atrial post-treatment stimulation only when a termination of the atrial tachycardia has been established (e.g. 460-468; see Fig. 6).
Regarding claim 3, Kornet further discloses wherein the computer-readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 200 bpm (e.g. Col. 3, ll. 12-16).
Regarding claim 4, Kornet further discloses wherein the computer-readable program prompts said processor to carry out the atrial post-treatment stimulation in a form of right atrial overdrive pacing (e.g. Col. 4, ll. 15-20).
Regarding claim 5, Kornet further discloses wherein the computer-readable program prompts said processor to carry out the atrial post-treatment stimulation in a form of left atrial overdrive pacing (e.g. Col. 4, ll. 15-20; “stimulation in the left or right atrium”).
Regarding claim 7, Kornet further discloses wherein the computer-readable program prompts said processor to carry out the atrial post-treatment stimulation during a first duration (e.g. 458; see Fig. 6).
Regarding claim 9, Kornet discloses that the system provides the same post treatment stimulation as that recited by claim 1.  Since Kornet discloses the same structure and same limitations as recited above (see rejection of claim 1 above), therefore the system of Kornet is capable of providing the intended use of:
lowering the pressure, 
the risk of mitral valve regurgitation is reduced or avoided, 
a preload of the heart is reduced, 
a blood pressure of a patient whose said heart is being stimulated by the implantable system is lowered at least briefly, 
and/or a myocardial oxygen balance is improved at least briefly, by setting an AV delay ascertained as being optimal and/or biventricular pacing and/or an increased ventricular pacing rate for the patient. 

Regarding claim 10, Kornet further discloses wherein said atrial stimulator is configured to apply the atrial antitachycardia pacing and/or the atrial post- treatment stimulation in a form of electrical stimulation or in a form of optical stimulation (e.g. Col. 5, ll. 56-62).
Regarding claim 11, Kornet further discloses wherein the computer- readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 180 bpm (e.g. Col. 3, ll. 12-16; “100-120 bpm”).
Regarding claim 12, Kornet further discloses wherein the computer- readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 150 bpm (e.g. Col. 3, ll. 12-16; “100-120 bpm”).
Regarding claim 13, Kornet further discloses wherein the computer- readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 140 bpm (e.g. Col. 3, ll. 12-16; “100-120 bpm”).
Regarding claim 14, Kornet further discloses wherein the computer- readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 130 bpm (e.g. Col. 3, ll. 12-16; “100-120 bpm”).
Regarding claim 15, Kornet further discloses wherein the computer- readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 120 bpm (e.g. Col. 3, ll. 12-16; “100-120 bpm”).
Regarding claim 16, Kornet further discloses wherein the computer- readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 110 bpm (e.g. Col. 3, ll. 12-16; “100-120 bpm”).
Regarding claim 17, Kornet further discloses wherein the computer- readable program prompts said processor to deliver the atrial post-treatment stimulation using a stimulation rate of less than or equal to 100 bpm (e.g. Col. 3, ll. 12-16; “100-120 bpm”).
Regarding claim 20, Kornet discloses a method for treating a patient, including a human patient or an animal patient, requiring such treatment by way of an implantable system for stimulating a heart of the patient (e.g. see Fig. 1), the implantable system containing a processor (e.g. 68), a memory (e.g. 62-64), an atrial stimulator (e.g. 86), and a detector for detecting atrial tachycardia (e.g. 76), which method comprises the following steps of: detecting by way of the detector whether the atrial tachycardia to be treated is present in the heart of the patient (e.g. 452; see Fig. 6; Col. 2, ll. 57-67); applying atrial antitachycardia pacing by way of the atrial stimulator when the atrial tachycardia to be treated is present (e.g. 456; see Fig. 6); and carrying out an atrial post-treatment stimulation after the atrial antitachycardia pacing has been applied (e.g. 458), the post-treatment stimulation being configured to be within a range of 1 minute up to 7 days (e.g. Col. 8, ll. 24-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kornet as applied to claims 1-5, 7, 10-17 and 20 above, and further in view of Rosenberg et al. (U.S. Pat. 8,600,500 hereinafter “Rosenberg”).
Regarding claim 6, Kornet discloses both RA and LA ATP pacing but fails to explicitly state the use of biatrial overdrive pacing.  However, Rosenberg teaches that it is known to use biatrial overdrive pacing as set forth in Column 3, lines 18-26 to provide anti-tachycardia pacing to stabilize the RA to LA activation times.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kornet, with biatrial pacing as taught by Rosenberg, since such a modification would provide the predictable results of providing biatrial ATP therapy for providing ATP pacing that stabilizes the RA to LA activation times to further reduce the chance of reoccurrence.
Regarding claim 8, Kornet discloses ATP pacing but fails to explicitly state the duration is based on a number of cycles.  However, Rosenberg teaches that it is known to use biatrial overdrive pacing for a set number of cycles following activation as set forth in Column 24, lines 24-35 to provide anti-tachycardia pacing to stabilize heart and maintain entrainment.  It would have been obvious to one having ordinary skill in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/REX R HOLMES/Primary Examiner, Art Unit 3792